Citation Nr: 1229151	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  09-09 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for residuals of a traumatic brain injury (TBI).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to December 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran was scheduled for a hearing at the RO in June 2012.  A signed letter from the Veteran's representative received in June 2012 indicates that the Veteran did not want to appear at the hearing.  Thus, the Veteran's hearing request is deemed withdrawn.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In April 2012 the RO denied an increased rating for TBI because he was in receipt of a 100 percent rating for PTSD and the symptomatology closely mirroring the symptomatology listed in the rating criteria for TBI.  38 C.F.R. § 4.124(a), Diagnostic Code 8045 (2011).  There is no medical information of record as to the symptoms attributable to TBI and those attributable to PTSD.  Thus, additional VA examinations are required to consider the exact symptoms which are residuals of his in-service TBI or are impacted by the manifestations of his in-service TBI.   

Additionally, although a December 2011 VA examination report shows that the Veteran has headaches apparently associated with the TBI, the frequency and severity of such is not noted.  This information is necessary to determine whether a separate rating is warranted.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2011). 

The Veteran was afforded a VA neurology examination in April 2008.  The examiner indicated that an overnight polysomnogram, a nerve conduction and an EMG study should be completed as part of the compensation and pension examination for a comprehensive review of the Veteran's TBI.  The ordered testing was completed in May 2008.  The May 16, 2008 EMG and nerve conduction studies indicated an abnormal study showing abnormalities in both the median and ulnar nerves consistent with the presence of motor and sensory polyneuropathy, with features of demyelination and axonal loss.  

A May 30, 2008 sleep study indicated apneas.  The Veteran was subsequently provided a CPAP machine for his sleep apnea, according to a July 1, 2008 psychiatric treatment note.  A July 2008 addendum from the April 2008 examiner indicated that the EMG and sleep studies were deferred to the primary care physician since they were not part of the specific compensation and pension request.  It's unclear as to whether the VA examiner believed the Veteran's polyneuropathy and sleep apnea are residuals of his in-service head injury.  Thus, the Veteran should be afforded another TBI examination with complete findings concerning the residuals of the in-service head injury, to include whether sleep apnea and/or polyneuropathy are related to such.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and severity of residuals of traumatic brain injury.  

The claims folder must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The examiner should describe the frequency and duration of any headaches due to traumatic brain injury 

The examiner should opine whether there is a distinct diagnosis for the headache disability, or it is a subjective manifestation of the TBI.

The examiner should note the frequency and duration of any prostrating attacks; and the severity of any associated economic impact. 

The examiner should also indicate whether there is evidence of multi-infarct dementia associated with brain trauma. 

The examiner should additionally provide an opinion as to whether it is as likely as not (a 50 percent or better likelihood) that the diagnosed sleep apnea and/or motor and sensory polyneuropathy with features of demyelination and axonal loss, are residuals of his in-service traumatic brain injury.

If the sleep apnea and/or motor and sensory polyneuropathy with features of demyelination and axonal loss, are residuals of his in-service traumatic brain injury, the examiner should report the severity and manifestations of any associated disability.

The examiner should identify all residual symptoms that are determined to be related to the Veteran's in-service head injury, and determine the current severity of such residuals.  Also, the examiner should provide specific opinions addressing the degree to which the service-connected disability is manifested by facets of cognitive impairment including: memory, attention, concentration, executive functions; judgment; social interaction; orientation; motor activity; visual spatial orientation; subjective symptoms; neurobehavioral effects; communication; and consciousness. 

The examiner should indicate symptomatology attributable to the Veteran's residuals of traumatic brain injury versus symptomatology attributable to his service-connected psychiatric disability.

The rationale for each opinion must be provided.  The examiner must consider the medical evidence of record and the Veteran's own statements regarding his symptomatology.  

If the examiner is unable to render an opinion without resorting to mere speculation, the examiner should so state and should provide a supporting explanation as to why an opinion cannot be provided without resorting to mere speculation. 

3.  Then, the claim for an increased rating for residuals of a traumatic brain injury should be readjudicated.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the case is returned to the Board for further appellate action. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


